Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on November 28, 2022 is acknowledged. The traversal is on the ground(s) that
“
In the present case, Applicant submits that the Examiner has not provided adequate reasons as to why each invention as claimed is either independent or distinct from the other(s), nor has the Examiner provided adequate reasons why there would be a serious burden on the examiner if restriction is not required, i.e., the reasons for insisting upon restriction therebetween. In fact, the search and examination burden is limited in light of the searching and consideration of relevant art that occurred by the same Examiner during examination of the parent patent application (now, U.S. Patent No. 11,053,591). Accordingly, the Examiner cannot reasonably assert that there is a serious search burden in this case, and such an assertion is not supported by the current record. Therefore, the Examiner has failed to establish both requirements (A) and (B) required under MPEP § 808, recited above.
“
This is not found persuasive because the three groups outlined in the September 28, 2022 restriction requirement are distinct statutory classes of invention as discussed in MPEP 806.05(e), 806.05(h), 802.01, 806.06. Further, as noted by the distinct classifications for the three listed groups, the Examiner’s search burden is exponentially greater as a result of the expanded classifications required all searches combined.
The requirement is still deemed proper and is therefore made FINAL.

Terminal Disclaimer
The September 21, 2022 terminal disclaimer for USPat. 11053591 is accepeted.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brashear; Kevin et al. (US 20170271184 A1) in view of, if necessary, Smirnov; Alexei V. (US 20130146148 A1). Brashear teaches a gas injection system, comprising: a gas supply line (316; Figure 4-Applicant’s 202; Figure 2); a gas manifold (306; Figure 4-Applicant’s 206; Figure 2) coupled to the gas supply line (316; Figure 4-Applicant’s 202; Figure 2) having a plurality of gas outlets (oulets from 306 to 112A-112N; Figure 4-Applicant’s 208-218; Figure 2); a plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2), wherein at least one of the plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2) is coupled to each of the plurality of gas outlets (oulets from 306 to 112A-112N; Figure 4-Applicant’s 208-218; Figure 2); a plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), wherein at least one of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) is coupled to an outlet (required for “feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) of each of the plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2); and a controller (102; Figure 4,8; [0030],[0039],[0057]) disposed in communication with the plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2) and operatively connected to the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), the controller (102; Figure 4,8; [0030],[0039],[0057]) responsive to instructions recorded on a non-transitory machine-readable memory (“digital controller with processor”; [0025]) to: receive a flow ratio setpoint (“(a flow ratio)”; [0030],[0039],[0057]) for each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2); receive a measurement of gas flow through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2); determine a flow ratio (“feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) of gas through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2); compare the determined flow ratio to the received flow ratio setpoint (“(a flow ratio)”; [0030],[0039],[0057]) for each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2); and control gas flow through each of the gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) using the comparison (“feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) of the received flow ratio setpoint (“(a flow ratio)”; [0030],[0039],[0057]) to the determined flow ratio for each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 1
Brashear further teaches:
The gas injection system of claim 1, wherein a flow ratio of gas through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) is determined by dividing the measurement of gas flow through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) by a total of measurements of gas flow through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 2. See Brashear’s discussion on “total flow” setpoints in [0045], [0057]
The gas injection system of claim 1, wherein the flow ratio through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) is determined by: calculating a total gas flow through the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) by adding the received measurements of gas flow through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) together; and dividing gas flow through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) individually by the calculated total gas flow through the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 3. See Brashear’s discussion on “total flow” setpoints in [0045], [0057].
The gas injection system of claim 1, wherein controlling gas flow through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) comprises overriding control functions (“(a flow ratio)”; [0030],[0039],[0057]) of a plurality of mass flow controllers (102; Figure 4,8; [0030],[0039],[0057]) operatively connected to the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 4
The gas injection system of claim 1, wherein controlling gas flow through each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) comprises determining an error function (“feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) for each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 5
The gas injection system of claim 5, wherein the error function (“feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) comprises a difference between the received flow ratio setpoint (“(a flow ratio)”; [0030],[0039],[0057]) and the determined flow ratio for each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 6
The gas injection system of claim 5, wherein the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) comprises five (5) gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), wherein the plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2) comprises five (5) mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2), as claimed by claim 8
The gas injection system of claim 1, wherein the controller (102; Figure 4,8; [0030],[0039],[0057]) is configured to provide closed-loop control (“closed-loop control”; [0030]) of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 9
The Examiner believes Brashear teaches wherein at least one of Brashear’s plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) is coupled to an outlet (required for “feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) of each of Brashear’s plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2).
In the even that this ground of anticipation is not accepted, then, Smirnov clearly illustrates Smirnov’s MFC valve (140; Figure 1-Applicant’s 250-268; Figure 2) is coupled to an outlet of each of Smirnov’s mass flow sensors (126,130; Figure 1-Applicant’s 230-248; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Brashear to couple Brashear’s plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) to an outlet (required for “feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) of each of Brashear’s plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2) as taught by Smirnov.
Motivation for Brashear to couple Brashear’s plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) to an outlet (required for “feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) of each of Brashear’s plurality of mass flow sensors (“internal mass flow sensor”; [0030],[0039],[0057]-Applicant’s 230-248; Figure 2) as taught by Smirnov is for avoiding “over-compensation” or “under-compensation” as taught by Smirnov ([0003]).

Claim Rejections - 35 USC § 103
Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brashear; Kevin et al. (US 20170271184 A1) in view of Smirnov; Alexei V. (US 20130146148 A1). Brashear is discussed above. Brashear further teaches wherein controlling the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) comprises providing error functions (“feedback control”; [0022],“changes in flow ratios”, “error feedback control”; [0057]) for each of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) to the plurality of PID controllers (102; Figure 4,8; [0030],[0039],[0057]) – claim 7
Brashear does not teach:
The gas injection system of claim 5, wherein the controller (102; Figure 4,8; [0030],[0039],[0057]) comprises a plurality of proportional-integral-derivative (PID) controllers (102; Figure 4,8; [0030],[0039],[0057]) operatively connected to the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2) - claim 7
The gas injection system of claim 1, wherein the controller (102; Figure 4,8; [0030],[0039],[0057]) is configured to provide open-loop control of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 10
The gas injection system of claim 1, wherein the controller (102; Figure 4,8; [0030],[0039],[0057]) is configured to provide open-loop control and closed-loop control (“closed-loop control”; [0030]) of the plurality of gas valves (112A-112N; Figure 4; [0030],[0039],[0057]-Applicant’s 250-268; Figure 2), as claimed by claim 11
Smirnov teaches a mass flow controller (Figure 1) including means for PID, open, and closed loop control ([0022],[0023],[0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Brashear to use PID, open, and closed loop control for Brashear’s controller (102; Figure 4,8; [0030],[0039],[0057]).
Motivation for Brashear to use PID, open, and closed loop control for Brashear’s controller (102; Figure 4,8; [0030],[0039],[0057]) is for avoiding “over-compensation” or “under-compensation” as taught by Smirnov ([0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gregor; Mariusch et al. (US 20140053912 A1) illustrates zone control of gas delivery via MFCs as is generally described by Applicants and the cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716